DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-11 and 13-21 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a method of manufacturing a light guide substrate, comprising a combination of various elements as claimed, more specifically, the combination of “wherein the first base substrate includes a plurality of light extraction opening regions and non-light extraction opening regions other than the plurality of light extraction opening regions; forming an interface protection layer on a side of the first base substrate; patterning the interface protection layer and removing portions of the interface protection layer corresponding to the plurality of light extraction opening regions; forming a grating structure layer at the side of the first base substrate where the interface protection layer has been formed; and removing portions of the interface protection layer corresponding to the non-light extraction opening regions” as set forth in claim 1.
Claims 3-11 and 13-21 are allowed since they depend either directly or indirectly on the allowed claim 1.
Cited but not applied prior art:
	CN 110161620 discloses (at least in Fig. 1) a method of manufacturing a light guide substrate, comprising providing a first base substrate 4; wherein the first base substrate includes a plurality of light extraction opening regions (corresponding to element 6 areas) and non-light extraction opening regions other than the plurality of light extraction opening regions (corresponding to areas between element 6 areas); forming a grating structure layer 61 at the side of the first base substrate; removing portions of the grating structure layer corresponding to the non-light extraction opening regions, so as to obtain a plurality of light extraction grating units 6 in one-to-one correspondence with the plurality of light extraction opening regions. 
	However, CN 110161620 lacks disclosure of forming an interface protection layer on a side of the first base substrate; patterning the interface protection layer and removing portions of the interface protection layer corresponding to the plurality of light extraction opening regions;  and removing portions of the interface protection layer corresponding to the non-light extraction opening regions. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- July 16, 2022